SCHWAB, C. J.,
dissenting.
"An individual is deemed 'unemployed’ in any week * * * with respect to which no wages are payable to him * * *.” ORS 657.100.
An unemployed individual is eligible to receive benefits only if he is able to work, available for work, actively seeking and unable to obtain suitable work. ORS 657.155. The parties agree that at all relevant times the claimant had a contract of employment with the Polk County Intermediate Education District. Claimant contends that the District has breached its contract with her by not allowing her to return to work before May 31, 1975. The District contends that she asked and received leave of absence until May 31 and remains an employe of the District on temporary leave.
It follows that either the claimant is correct, in which case she can legally collect her salary from the District for the period in question, or that she has voluntarily chosen to be on leave of absence without pay for the period in question. In either event she does not qualify as an unemployed person available for, actively seeking and unable to find employment.
For the foregoing reasons I dissent.